Citation Nr: 0111298	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-06 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran, who had active service from May 1942 to October 
1945, died in June 1999.  The appellant is the veteran's 
widow.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which denied 
entitlement to service connection for the cause of the 
veteran's death as well as entitlement to dependency and 
indemnity compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318.  

The December 1999 rating decision also included a grant of 
basic eligibility to Dependents Educational Assistance under 
38 U.S.C. Chapter 35.  Accordingly, this issue is not before 
the Board for appellate consideration.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In particular, the evidence of 
record does not include any medical records, VA or private, 
relating to the veteran that are dated after 1992.  The 
veteran was apparently under the care of the physician who 
signed the death certificate, but none of that doctor's 
records have been associated with the claims file.  
Furthermore, the veteran died in a hospice, but none of those 
terminal medical records have been obtained.  The appellant 
should be asked to provide the necessary information and 
releases for those records, and said records should be 
requested and associated with the claims file.

If, after completing such development as is possible, a 
medical opinion is required to decide the claims, the RO 
should arrange for review of the claims file by an 
appropriate VA medical specialist in order to determine 
whether it is as likely as not that any disorder of service 
origin caused or contributed substantially or materially to 
cause the veteran's death or whether it is as likely as not 
that the deceased veteran hypothetically would have been 
entitled to receive 100 percent disability compensation based 
on his service-connected disabilities for a period of 10 
consecutive years immediately prior to death.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate her claim and of 
what part of such evidence the Secretary 
will attempt to obtain on her behalf.  The 
notice should include informing her of the 
need for the following:

a.  a release for the veteran's 
complete final hospitalization 
records from Hope Hospice House in 
Ft. Meyer, Florida;

b.  a release (showing the inclusive 
dates of treatment) for the 
veteran's complete treatment records 
from H. Q. Jones M.D. of Ft. Meyer, 
Florida;

c.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records (not already of 
record) of all care providers who 
treated the veteran for any 
condition in issue, to include PTSD, 
the left leg, any pulmonary 
condition and anemia from 1985 until 
his death; and

d.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any condition in issue, from 1985 to 
his death, and the approximate dates 
of such treatment.  

3.  If, after the above development is 
completed, a medical opinion is necessary 
to decide the claims, the RO should 
arrange for review of the claims by an 
appropriate VA medical specialist in order 
to determine whether it is as likely as 
not that any disorder of service origin 
caused or contributed substantially or 
materially to cause the veteran's death or 
whether it is as likely as not that the 
deceased veteran hypothetically would have 
been entitled to receive 100 percent 
disability compensation based on his 
service-connected disabilities for a 
period of 10 consecutive years immediately 
prior to death.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


